Case 6:19-cv-00680-ADA Document 16-3 Filed 02/27/20 Page 1 of 18




           EXHIBIT G
                           Document10-6
   Case 6:19-cv-00680-ADA Document  16-3Filed
                                           Filed 02/27/20
                                               02/20/20    Page
                                                        Page 1 of216
                                                                   of 18




                    ORDER ISSUED BY THE
                       MARITIME AND
                     COMMERCIAL COURT
                        Delivered on May 29, 2018




Case BS-7796/2018-SHR



3SHAPE TRIOS A/S
(attorney Mikkel Vittrup)
(attorney Peter Nørgaard)
and

3SHAPE A/S
(attorney Mikkel Vittrup)
(attorney Peter Nørgaard)
and

3Shape, Inc.
(attorney Mikkel Vittrup)
(attorney Peter Nørgaard)



versus



Align Technology, Inc.
(attorney Kenneth Kvistgaard-Aaholm)




The ruling was delivered by judge Mette Skov Larsen.
   Case
    Case6:19-cv-00680-ADA
          6:19-cv-00680-ADA Document
                            Document 16-3  Filed02/20/20
                                     10-6 Filed  02/27/20Page
                                                          Page  3 of
                                                              2 of 1618

Particulars of claim and the parties’ claims

3SHAPE TRIOS A/S, 3SHAPE A/S and 3Shape, Inc. (hereinafter: 3Shape)
brought an action before the Maritime and Commercial Court on March 6, 2018
against the American company Align Technology, Inc. (hereinafter: Align).

This ruling concerns only the question of whether the writ was duly served on
Align.

The Plaintiff, 3Shape, has principally contended that the writ of March 6, 2018 in
Case No. 10/2018. BS-7796/2018-SHR was served on Align Technology, Inc., and
that the case is adjourned by 14 days on receipt of a defence from Align
Technology, Inc., in the alternative, that the writ of March 6, 2018 be served on
Align Technology, Inc. via the central authority of the United States of America.

The Plaintiff, Align, contends that the action be adjourned by properly serving
the writ.

The information contained in the case

On March 6, 2018, 3Shape brought the present action before the Maritime
and Commercial Court against Align. At the same time, 3Shape sent a copy of
the writ and annex, including an English translation of the writ, to Align’s
address in the United States by UPS.

On March 8, 2018, an employee of Align received the writ, including an
English translation and the annex, at Align’s address in California, USA.

It is undisputed that both Align and Align's attorneys (in Denmark and the
United States) have received a copy of the writ and the annex together with an
English translation of the writ.

Legal basis

The rules on service are set out in Chapter 17 of the Administration of Justice
Act. The general rules on service are set out in Paragraphs 155 to 157a.

Paragraph 158 of the Administration of Justice Act states on service abroad that

     “If the person concerned has a permanent address abroad or resides abroad
     and if service cannot be made in this kingdom, the person concerned may
     not be served in this kingdom under Paragraph 155(1)(4) and (5), cf.
     Paragraph 157, or Paragraph 155 (1)(4) and (5), cf. Paragraph 2, service shall
     occur by letter or in the manner proscribed by convention or under
     applicable law of the person’s country of residence.”


Paragraph 163(2) of the Administration of Justice Act states that
   Case
    Case6:19-cv-00680-ADA
          6:19-cv-00680-ADA Document
                            Document 16-3  Filed02/20/20
                                     10-6 Filed  02/27/20Page
                                                          Page  4 of
                                                              3 of 1618

      “Where the document to be served has come into possession of the person
     concerned, service is considered to be effected, even if service has not been
     effected in accordance with the rules laid down in Paragraphs 155 to 157a.”

The provision was introduced by law no. 66 of 8 March 1972 on amendments
to the Administration of Justice Act (service, etc.) and entered into force on
July 1, 1972.

In the proposed amendment to the Justice of Administration Act L7 submitted
on October 19, 1971, the remarks on Paragraphs 159-165 of the Administration
of Justice Act state that

     “... the provisions are essentially equivalent to the draft of the Council of
     Justice. However, in Paragraph 163 a new Sub-Paragraph 2 has been
     inserted, in accordance to which service is considered to occur where the
     notice to be served has come into possession of the person concerned even if
     service has not been effected in accordance with the rules laid down in
     Paragraphs 155-157. In such cases, the notification shall be deemed to be
     served at the time the notification came into possession of the person
     concerned. It seems unreasonable that a case must be adjourned in order to
     effect new service when the notice in question has undoubtedly been served
     on the person concerned. A similar provision is contained in the Swedish
     Code of Judicial Procedure, Chapter33, Paragraph 14.”

Article 15 of the Convention of 15 November 1965 on the Service of Legal And
Commercial Documents abroad (the Hague Convention on Service) states,
inter alia, that

     “The central authority of the receiving states shall serve or commission
     service of the document either by

        •   a) applying one of the procedures prescribed by the law of the
            receiving state on the service of documents in domestic proceedings
            to persons who reside in its territory;
        •   b) applying a specific procedure requested by the applicant, provided
            that it is not incompatible with the law of the receiving state.
            …”

Furthermore, Article 10a of the same Convention states that
   Case
    Case6:19-cv-00680-ADA
          6:19-cv-00680-ADA Document
                            Document 16-3  Filed02/20/20
                                     10-6 Filed  02/27/20Page
                                                          Page  5 of
                                                              4 of 1618



     “Unless the recipient state objects to it, the Convention shall not prevent the
     option of sending judicial documents directly by mail to persons abroad”

The United States has not objected to legal documents being sent directly by
mail.

The parties’ views

The Plaintiff, 3Shape, has essentially pleaded the case in accordance with
the particulars of claim of 8 May 2018, which, inter alia, states that:



     ”1 Introduction

     1.1 Subject matter of the proceedings

     This formality procedure concerns the question of whether 3Shape's
     writ of 6 March 2018 was served on Align.

     According to 3Shape, the court shall rule on the following:

     i. whether Paragraph 163(2) of the Administration of Justice Act applies to
     the service of 3Shape’s writ against Align in the United States; and

     ii. whether the Hague Convention precludes 3Shape’s writ from being
     served on Align in the United States when the writ is sent by mail.

     …

     3 Service is lawful under Danish law

     3Shape contends that lawful service has occurred under the
     Administration of Justice Act, since it is agreed that the writ, the annex
     and the English translation of the writ have been received by Align, cf.
     Paragraph 163(2).

     3.1 The Administration of Justice Act’s rules on service

     The Danish rules on service are set out in Chapter 17 of the Administration
     of Justice Act ... The aim of the rules is to ensure that a document be
     delivered to the correct recipient so that the recipient has the opportunity to
     familiarize himself/herself with the content of the document. This is
     apparent, inter alia, from the preparatory works for the rules of the
     Administration of Justice Act’s rules on service ...:
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page  6 of
                                                           5 of 1618




  “The purpose of service is to ensure that a notice (writ, notice, etc.) reaches the
  addressee or the relatives of the addressee, etc. and to obtain proof thereof.”


  The starting point is that service must be effected under Paragraph 155 of
  the Administration of Justice Act, which lists a number of methods of
  service to ensure the performance of the above-mentioned purpose,
  including, inter alia, the service of letters, postal service and service on
  bailiffs. By Law No. 1242 of 18 December 2012, the rules were extended,
  inter alia, to include rules on telephone service (Paragraph 155(1)(6)) and
  digital service (Paragraph 155(1)(2) and (3)).

  If the recipient of the procedural notice has known residence abroad and
  service cannot be effected under Paragraph 155, service shall be effected by
  service of letter or in the manner prescribed by convention or by law of the
  country of the receiving party, cf. Paragraph 158.

  3.2 Paragraph 163(2) of the Administration of Justice Act

  However, those procedures depart from the central provisions of
  Paragraph 163(2) of the Administration of Justice Act according to which
  service is deemed to have occurred if it is demonstrated that the procedural
  notice has reached the correct recipient, and the purpose of the rules is thus
  fulfilled. In practice, this rule reduces the rules of the Administration of
  Justice Act on service to a question of documentation of receipt, as
  described by Jens Dinesen in Juristen 1986 ...:

  “Thus, Paragraph 163(2) has in fact, both domestically and abroad, transformed
  the service system into a general rule of proof of personal reception regardless
  of the form of service (…)”.


  This is also supported by the preparatory work related to the provision.

  Paragraph 163(2) of the Administration of Justice Act was introduced by
  Law No. 66 of 8 March 1972 … The draft law includes the following
  comments on the provision …:

  “However, in Paragraph 163 new Sub-paragraph 2 has been inserted, according to
  which service is deemed to have occurred when the notice to be service has come
  into possession of the person concerned even if service has not been effected in
  accordance with the rules laid down in Paragraphs 155-157. In these cases, the
  notice shall be deemed served at the time the notice came into possession of the
  person concerned. It seems unreasonable to adjourn a case in order to effect a new
  service when the notice in question undoubtedly has been received by the
  intended recipient. A similar provision can be found in the Swedish Code of
  Judicial Procedure, Chapter 33, Paragraph 14.” (underlining added)
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page  7 of
                                                           6 of 1618


  On this basis, the legislature chose to insert the provision in Paragraph 2
  by way of derogation to the other service procedures.

  Paragraph 163(2) of the Administration of Justice Act implies that service
  under Danish law may be effected by any kind of service means when it
  can be demonstrated that the notice to be served has been received by the
  recipient, as provided for in the quote from Jens Dinesen above. A purely
  formal system has therefore been opted out of in which the sole method of
  service is decisive and, on the other hand, the choice of a system in which it
  is essential is that the notice has actually been delivered. The rule reflects a
  healthy dose of Danish pragmatism. The whole purpose of using the
  methods of action in Paragraph 155 has already been achieved if there is
  evidence that the notice has been delivered.

  This purpose is no less applicable in the case of procedural aliens, as is the
  case involving Align.

  3.3 Application of Paragraph 163(2) of the Administration of Justice Act in
  relation to procedural aliens

  Align’s attorneys contend, by making reference to the High Court’s
  decision in U 1997.896 HK … that Paragraph 163( 2) does not apply to
  service abroad, i.e., in the case of procedural aliens, a purely formal system
  applies even if the purpose of the service has been achieved. In this specific
  case, the High Court refrained from applying Paragraph 163(2) of the
  Administration of Justice Act on the ground that no reference has been
  made to Paragraph 158 of Paragraph 163(2).

  3Shape disagrees that the ruling is an expression of applicable law.

  First, the Western High Court’s ruling was overturned by the
  Supreme Court in U 1997.896 HK …, in which no decision was made
  on the scope of Paragraph 163(2).

  Second, the Western High Court’s ruling should be seen in the light of the
  specific circumstances of the case in which service was effected on a person
  who alternately resided in the United States (California) and Mexico,
  respectively. The Supreme Court concluded that, despite the special
  circumstances of the case, that service had occurred.

  Third, it is of no material importance that the provision in Paragraph 158 of
  the Administration of Justice Act does not contain a reference to Paragraph
  163(2). The provision in Paragraph 158 of the Administration of Justice Act
  merely states which rules can be applied in relation to procedural aliens,
  where no service can be served in Denmark. This provides for 1) the use of
  letter service, 2) the rules prescribed by convention or 3) the applicable
  rules of the law of the countries concerned. Letter service (Paragraph 155(1)
  (1)) is precisely one of the rules that can be waived by Paragraph 163(2) of
  the Administration of Justice Act if documentation of receipt is available.
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page  8 of
                                                           7 of 1618

  Thus, a reference is superfluous. There is no basis in the wording or
  preparatory work related to the law to conclude that the legislature should
  have wanted to exempt procedural aliens from the scope of Paragraph
  163(2).

  Such an interpretation would also lead to strange results given that
  Paragraph 158 concerns not only service abroad, but also service to aliens
  in Denmark. If a procedural alien residing outside of Denmark (for
  example, in the United States) is currently a resident of Denmark,
  Paragraph 158 prescribes that the common forms of service, such as bailiff
  service, may be used, cf. the reference to Paragraph 155(1)(5) of Paragraph
  158. If Paragraph 163(2) were to be interpreted as narrowly as claimed by
  Align, it would exclude the application of Paragraph 163(2), even with
  regard to such persons who are actually residing in this country. This
  cannot be true.

  Fourth, the Eastern High Court subsequently established in U 2005.3302
  ØK that Paragraph 163(2) may apply in relation to person who do not
  reside in Denmark.

  In U 2005.3302 ØK, the High Court considered an internal email from a law
  firm as sufficient documentation that a notice had reached the intended
  recipient who resided in Sweden. In the exchange of claims, Align stated
  that the Eastern High Court did not examine the issue. This is disputed by
  3Shape. The case clearly applies Paragraph 163(2) in relation to an alien
  residing abroad. Moreover, the case was a criminal case, and in such a case
  it must be assumed that the High Court has paid extra attention to the
  question of whether proper service occurred. In addition, criminal
  proceedings are subject to an official principle; unlike civil proceedings in
  which a principal of negotiation and disposition applies, Paragraph 338 of
  the Administration of Justice Act does not apply to criminal proceedings.
  Thus, the High Court had to examine the question of whether the
  Defendant or the Defendant’s counsel has objected and pleaded the
  question case. Nevertheless, the Eastern High Court thought nothing of
  applying Paragraph 163(2) in relation to aliens.

  At the time of the ruling of the Eastern High Court in 2005, the High Court
  was aware of the ruling of the High Court represented in U 1997.896.
  Partly, because the ruling was printed in the publication Ugeskrift for
  Retsvæsen, partly, because the ruling was one of the few rulings at that time,
  which referred to the scope of application of Paragraph 163(2) in relation to
  aliens, partly because the ruling was mentioned in the commented
  Administration of Justice Act of 2004 ... Nevertheless, the Eastern High
  Court chose to apply Paragraph 163(2) of Administration of Justice Act in
  relation to service abroad. On this basis, 3Shape does not believe that the
  ruling of the High Court U 1997.896 can be taken into account as applicable
  law at this time.
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page  9 of
                                                           8 of 1618

  The above interpretation of Paragraph 163(2) is also supported by legal
  literature, cf. Jen Dinesen in Juristen 1986 …:

  "Under Section 158 of the Administration of Justice Act, service abroad can
  always be effected by letter, as provided for in Paragraph 155(1). It may seem
  doubtful whether that provision is contrary to the rules of the Hague Convention
  prescribing that the territory of the State may oppose transmission through the
  postal service and the general rule of international law, which may be regarded
  as having been expressed herein


  (…)


  In any case, such service presumably must, according to the wording of the
  Administration of Justice Act, have legal effect in this country, and the
  same must be the case in any other case where the addressee has
  demonstrably received the document, cf. Paragraph 163 (2). The comments
  on the provision do not give rise to the reference to Paragraphs 155-157 as
  its applicability only in the Paragraph 158 situation, if the methods of
  service are in fact similar and partly based on a reference to the domestic
  methods of service, cf. hereby, the Judicial Council's summary of the
  corresponding Swedish rules in FT 197172 A sp. 77. “


  In the light of the foregoing, it is 3Shape’s belief that it would be an
  inappropriate formalistic interpretation of Paragraph 163(2) of the
  Administration of Justice Act in breach of the purpose of the rules on
  service if the writ is not considered to be served against Align when the
  parties agree that Align has received the writ.

  There is no reason to take into account Align in this situation. Align has
  confirmed that they have received a writ, an annex and an English
  translation of the writ. Nevertheless, Align takes the formal view that
  service on Align occurs only when the rules of the Hague Convention are
  applied. However, the application of the rules of the Hague Convention
  would only lead to the outcome that Align agrees has already been
  achieved, namely proof of Align’s receipt of the writ. This conduct on
  Align’s part is likely due to tactical considerations concerning the cases
  brought by Align against 3Shape in the United States, which the Danish
  courts should not support.
Case 6:19-cv-00680-ADA
  Case 6:19-cv-00680-ADADocument
                         Document16-3        02/27/20 Page
                                  10-6 Filed 02/20/20  Page910 of 18
                                                            of 16



  4 No conventional obligation to prevent service

  This fact should only be briefly mentioned since the parties now seem to
  agree on this and since 3Shape understands Align's views in such a way
  that Align no longer disputes compliance with the rules of the Hague
  Convention. However, the court should examine, of its own motion,
  whether there are rules of international law that prevent the establishment
  of whether service abroad has occurred and that service by mail may occur
  in the United States without violating the sovereignty of the country.

  Some countries consider service by mail a violation of their sovereignty, cf.
  Jens Dinesen in Juristen 1986... That question has now been largely resolved
  by Article 10(a) of the Hague Convention, according to which the
  Convention does not preclude service by mail unless reservations are
  made. Like Denmark, the United States has not made any reservations
  about Article 10(a), cf. the US Declaration to the Convention ... Service via
  mail may therefore occur if this is provided for under the law of the State,
  in which the case originated. In Denmark, Paragraph 163(2) of the
  Administration of Justice Act, which includes any form of service, provides
  for such option if only there is proof of receipt, cf. above.

  In this context, it should be pointed out that the phrase “by mail” as
  referred to in Article 10(a) is not the same as the Danish form of postal
  service, cf. Paragraph 155(1)(4) of the Administration of Justice Act, which
  may be applied only by public authorities, cf. decision no. 816 of 25 June
  2013 on service ... Article 10(a), therefore, also covers service provided by
  private courier companies, cf. item 56 of the opinions of the special
  commission under the Hague Convention, which drew up a number of
  recommendations in 2003 on understanding the Convention …:

  "The SC considered the increasing use of private courier services for the expedi-
  tious transmission of documents in a variety of business settings and heard reports
  that such couriers have been used to serve process under Article 10(a) of the Con-
  vention. In light of that, the SC concluded that for the purposes of Article 10(a) the
  use of a private courier was the equivalent of the postal channel."


  This understanding is supported by the official handbook of the Hague
  Convention …

  Finally, to set the record straight, it should be noted that since the USA –
  like Denmark - has not made any reservation to Article 10(a) on the
  translation of the legal document in questions, in so far as the question of
  service pertains, it does not matter whether Align has received the writ in
  English or only in the language of the law (Danish). However, in the
  present case, Align has undisputedly received the writ in both Danish
  and English.
  Case
   Case6:19-cv-00680-ADA
         6:19-cv-00680-ADA Document
                           Document 16-3  Filed02/20/20
                                    10-6 Filed  02/27/20Page
                                                         Page1011
                                                                ofof
                                                                  1618



     5 Conclusion - 3Shape’s claims

     In conclusion, 3Shape therefore maintains:

     Service must be regarded as being effected against Align in the United
     States, as provided for in Paragraph 163(2) of the Administration of
     Justice Act, as the writ, including annexes, has been received by Align.

     There are no obligations under international law to prevent the Maritime
     and Commercial Court from considering the writ served since the United
     States has not opposed service by mail, as provided for in Article 10(a) of
     the Hague Convention.

     Thus, the Maritime and Commercial Court shall decide in favor of
     3Shape’s main claim.

     If the Maritime and Commercial Court finds that the writ has not been
     served on Align in the United States, 3Shape shall request that the
     Maritime and Commercial Court submit the subpoena, including
     supporting documents for service in the United States via the relevant
     central US authority , cf. 3Shape’s subsidiary claim. In this connection,
     3Shape will submit a translation of the writ subpoena for this specific
     purpose.”



The Defendant, Align, has essentially pleaded the case in accordance with the
particulars of claim of May 2018, which states, inter alia:

     ”2 Preliminary remarks

     The formality procedure in the present case concerns only the question of
     the extent to which due service of the writ and the annex on Align has
     occurred.

     …

     4 Pleas

     In support of the claims made, Align maintains overall that proper
     service of the writ has not occurred.

     4.1 Starting point

     All service in Denmark shall be effected in accordance with the rules of
     Paragraphs 155-162 of the Administration of Justice Act. For a company
     located abroad, service shall be effected “by letter or in the manner provided
     for by the Convention or by the law of the country concerned”, cf. Paragraph 158
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page1112
                                                              ofof
                                                                1618

  of the Administration of Justice Act. This is the provision that applies to
  service on Align located in California, USA.


  None of these forms of service, however, have been used by 3Shape in this
  case since 3Shape has only delivered a package to Align via a private
  courier company. The fact that the receipt of the package has been
  acknowledged before the content of the package was known, as referred to
  in Annex 40 to the case, does not change this fact.

  Thus, it is maintained that the form of service used by 3Shape in the
  present case does not honor the requirements for service by letter under
  Danish law or the manner prescribed by the Convention or by the law of
  the country in question.

  As it appears in 3Shape's pleadings, 3Shape actually agrees with that
  view, but relies on the principle of Paragraph 163(2) of the
  Administration of Justice Act.

  4.2 Specifically about the Hague Convention

  Service as prescribed by the Hague Convention is set out in Article 5
  thereof … Service by Convention shall therefore be effected by

  1) submission to the Ministry of Justice for service under the rules of
  the foreign State;
  2) voluntary service through a Danish embassy or consulate;
  3) service by letter or
  4) direct service to the official abroad in charge of service.

  None of these methods of service have been initiated by 3Shape in the
  present case, nor has this been alleged.

  3Shape, on the other hand, has made reference to the “exception” in Article
  10(a) of the Hague Convention on Service. on mail service, although the
  last submissions from 3Shape to the court appear to indicate that it is not
  Article 10(a) that is invoked as such, but rather an unspecified interaction
  between Paragraphs 163(2) and 10(a) of the Administration of Justice Act.

  However, Align maintains that the lack of reservation against Article 10(a)
  of the Hague Convention on Service is irrelevant. Article 10(a) is therefore
  not an exception, which infringes the general rules of service laid down in
  the Administration of Justice Act. That provision merely states that the
  Convention does not in itself preclude service by letter in a country of the
  Convention unless the country in which service is to be effected has made
  reservations. This is expressly reflected in the wording of Article10(a)
  . That provision clearly presupposes that service by letter is, moreover,
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page1213
                                                              ofof
                                                                1618



  a lawful form of service in the country from which service is effected, i.e.
  in the present case in Denmark. However, such a legal basis does not exist
  in Denmark.

  3Shape’s interpretation of the Hague Convention on Service would thus
  introduce a form of service, which is not provided for by the
  Administration of Justice Act, namely service involving a private party
  only sending a letter by mail. This appears to be a clear misinterpretation
  of the Convention.

  Service by mail may, under the Administration of Justice Act, be effected
  solely with the involvement of the court, as provided for in Paragraph 3(2)
  of Executive Order No. 816 of 25 June 2013 on service ... Delivery by a
  private courier of a package – regardless of the fact that it contains a writ
  and an annex – from 3Shape’s attorney to Align in San Jose, California, does
  therefore not imply service by mail.

  Thus, it is disputed that, irrespective of the united States' lack of
  reservations against the application of Article 10(a) of the Convention, the
  form of service used by 3Shape complies with the manner prescribed
  under the Hague Convention.

  4.3 Paragraph 163(2) of the Administration of Justice Act

  The only exception to the rules laid down in Paragraphs 155-162 of the
  Administration of Justice Act is Paragraph 163(2) of the Administration of
  Justice Act. After that limited exception, service shall be regarded as having
  occurred in cases where it can be established that the documents to be
  served have been received by the recipient regardless of whether service
  has not been effected under (some of) the formal rules on service.

  It is argued that Paragraph 163(2) of the Administration of Justice Act does
  not apply in the present case.

  Paragraph 163(2) of the Administration of Justice Act reads “[i]f the document
  to be served has been received by the recipient in question, service shall be deemed
  to have been effected even if service has not been effected in accordance with the
  rules laid down in Paragraphs 155 to 157a” [our highlighting].
  It therefore expressly reflected in the wording that that provision is only an
  exception to the provisions of Paragraphs 155-157a. As stated above, Align
  is a company situated abroad, and proper service can therefore be effected
  only in accordance with the rule laid down in Paragraph 158 of the
  Administration of Justice Act.

  The exception therefore does not apply in this case, as materially supported
  in case law. The decision of the High Court in the case referred to in UfR
  1997.896 H … expressly examines the issue and reflect the applicable law
Case
 Case6:19-cv-00680-ADA
       6:19-cv-00680-ADA Document
                         Document 16-3  Filed02/20/20
                                  10-6 Filed  02/27/20Page
                                                       Page1314
                                                              ofof
                                                                1618

  on this issue. In the case referred to by 3Shape, UfR 2005.3302 Ø …, the
  question       of       scope      of      the      exception       is     not
  explicitly a subject of debate, and this ruling therefore does not change this
  fact.

  3Shape’s view that Paragraph 163(2) of the Administration of Justice Act
  applies to the present case is therefore contrary to the wording of that
  provision as well as applicable case-law.

  If the scope of Paragraph 163(2) of the Administration of Justice Act is to be
  interpreted contrary to its own crystal-clear wording, one must be able to
  argue that a slip was made on the part of the legislature. However, there
  are no indications thereof whatsoever. On the contrary, it seems to be most
  intentional that the provision does not include the cases governed by
  Paragraph 158; if Denmark allowed service pursuant to the principle in
  Paragraph 163(2) in these cases, there would therefore be a risk that
  Denmark would be in breach of its conventional obligations. For example,
  service that consists solely of “actual knowledge” is not covered by the
  Hague Convention on Service.



  For said reasons, Paragraph 163(2) of the Administration of Justice Act does not
  apply.

  3Shape is attempting to make Align’s conduct appear obstructionist. It is
  disputed that this is the case, but, in any event, this is irrelevant to the
  objective legal decision of the dispute. Moreover, the fact is that the rules of
  the Administration of Justice Act have been carefully designed to ensure a
  fair process. The service rules are clear, and from the start, 3Shape could
  have initiated proper service according to the statutory processes instead of
  deliberately applying an unlawful approach based on the contemplation “if
  it works, it works”. If 3Shape had chosen that path, service could have been
  done lawfully at this time. Furthermore, it seems paradoxical that 3Shape
  seeks to sanction a circumvention of the rules by stating that Align acted in
  bad faith, in light of the fact that bringing the action before the Maritime
  and Commercial Court is based solely on 3Shapes’s attempt to obstruct
  ongoing processes in the United States.

  5 Summary

  Service on Align may occur solely on the basis of Paragraph 158 of the
  Administration of Justice Act. The exception provided for in Paragraph
  163(2) of the Administration of Justice Act does not apply to cases
  governed by Paragraph 158 and is therefore not applicable to the present
  case.

  Article 10(a) of the Hague Convention on Service does not provide a
  separate legal basis for service by simply sending a letter via a private
  courier service, nor is this type of service provided for in the
  Case
   Case6:19-cv-00680-ADA
         6:19-cv-00680-ADA Document
                           Document 16-3  Filed02/20/20
                                    10-6 Filed  02/27/20Page
                                                         Page1415
                                                                ofof
                                                                  1618

     Administration of Justice Act.


     Thus, overall, service may be effected only under Paragraph 158 of the
     Administration of Justice Act, which did undisputedly not occur.
     …”



The Court’s justification and outcome

It is an undisputable fact that sending the writ by letter via UPS to Align is
contrary to the rules of the Administration of Justice Act, nor was service
effected under Paragraph 158 of the Administration of Justice Act.

The question is then only whether Paragraph 163(2) of the Administration of
Justice Act applies in a situation such as the present one in which service occurs
abroad.

The provision, which was last amended by Law No. 1242 of 18 December 2012
when a reference to Paragraph 157a of the Administration of Justice Act was
added, does not refer to Section 158 of the Administration of Justice Act and
there is no support in the preparatory work indicating that the provision is
also applicable in connection with service abroad.

Notwithstanding the fact that the considerations underlying the provision of
Paragraph 163(2) of the Administration of Justice Act also apply in the present
case, in which Align has undisputedly received the writ, the court takes the
view that the provision does not apply to service abroad and the writ can
therefore not be regarded as served on Align.

Consequently, the case is adjourned pending due service of the writ.



                               IT IS RULED THAT:

The case is adjourned pending due service of the writ.




                                Mette Skov Larsen
     Case 6:19-cv-00680-ADA Document
                             Document10-6
                                      16-3Filed
                                             Filed 02/27/20
                                                 02/20/20    Page
                                                          Page    1616
                                                               15 of of 18
Published on the portal on May 29, 2018 at 10:02 AM.
Recipients: Plaintiff 3SHAPE TRIOS A/S, Attorney (H) Mikkel Vittrup,
Attorney (H) Kenneth Kvistgaard-Aaholm, Plaintiff 3SHAPE A/S, Attorney
Peter Nørgaard
     Case 6:19-cv-00680-ADA Document
                             Document10-6
                                      16-3Filed
                                             Filed 02/27/20
                                                 02/20/20    Page
                                                          Page    1716
                                                               16 of of 18
Published on the portal on May 29, 2018 at 10:02 AM.
Recipients: Plaintiff 3SHAPE TRIOS A/S, Attorney (H) Mikkel Vittrup,
Attorney (H) Kenneth Kvistgaard-Aaholm, Plaintiff 3SHAPE A/S, Attorney
Peter Nørgaard
       Case 6:19-cv-00680-ADA Document 16-3 Filed 02/27/20 Page 18 of 18




February 27, 2020

Certification
                                 Park IP Translations

       TRANSLATOR'S DECLARATION:

       I, Sandra Bird, hereby declare:

That I possess advanced knowledge of the Danish and English (US) languages.
The attached Danish into English (US) translation has been translated by me and
to the best of my knowledge and belief, it is a true and accurate translation of:
txwd-6-2019-cv-00680-00010-006




________________________________________

Sandra Bird

Project Number: PHLL_2002_008




                                15 W. 37th Street 8th Floor
                                   New York, NY 10018
                                      212.581.8870
                                       ParkIP.com
